NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2543-18
                                                                   A-3415-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KHALIF WILLIAMS,

     Defendant-Appellant.
_______________________

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

BRIA A. BUSH,

     Defendant-Appellant.
_______________________

                   Argued (A-2543-18) and Submitted (A-3415-18) November
                   29, 2021 – Decided January 6, 2022

                   Before Judges Messano and Enright.
            On appeal from the Superior Court of New Jersey, Law
            Division, Essex County, Indictment Nos. 17-05-1393
            and 17-05-1394.

            Margaret McLane, Assistant Deputy Public Defender,
            argued the cause for appellant in A-2543-18 (Joseph E.
            Krakora, Public Defender, attorney; Margaret McLane,
            of counsel and on the brief).

            Caitlinn L. Raimo, Special Deputy Attorney
            General/Acting Assistant Prosecutor, argued the cause
            for respondent in A-2543-18 (Theodore N. Stephens II,
            Acting Essex County Prosecutor, attorney; Caitlinn L.
            Raimo, of counsel and on the brief).

            Joseph E. Krakora, Public Defender, attorney for
            appellant in A-3415-18 (Louis H. Miron, Designated
            Counsel, on the brief).

            Theodore N. Stephens II, Acting Essex County
            Prosecutor, attorney for respondent in A-3415-18
            (Caitlinn L. Raimo, Special Deputy Attorney
            General/Acting Assistant Prosecutor, of counsel and on
            the brief).

PER CURIAM

      In these appeals, which we calendared back-to-back and now consolidate

for the purpose of issuing a single opinion, co-defendants Khalif Williams and

Bria A. Bush appeal from their respective convictions, and Williams challenges

his sentence. We affirm.




                                                                        A-2543-18
                                      2
                                     I.

      On the afternoon of December 6, 2016, Detectives Rahsaan Johnson and

Phillip Reed of the Essex County Prosecutor's Office Narcotics Task Force were

patrolling an area in Newark when their attention was drawn to a silver-colored

car with "darkly tinted windows." Williams exited the vehicle and soon returned

to it with co-defendant, Afrika Islam. Williams briefly opened the left rear door

behind the driver's seat to peer inside the car before driving away with Islam in

the passenger seat. The detectives "decided to perform [a] motor vehicle stop

due to the tinted windows." 1

      Promptly following the stop, Islam alighted from the passenger side of the

car. Reed quickly approached him and told him he was not free to leave.

Johnson walked to the driver's side of the car and asked Williams for his license,

insurance, and registration. As Williams handed over his documentation, Reed

shouted out, "R.J., gun[!]" Although Johnson did not see the gun spotted by his

partner, he reached for his own gun and trained it on Williams.          Johnson

commanded Williams to show his hands and not to move.               Nevertheless,


1
   Pursuant to N.J.S.A. 39:3-75, "[n]o person shall drive any motor vehicle
equipped with safety glazing material which causes undue or unsafe distortion
of visibility or equipped with unduly fractured, discolored or deteriorated safety
glazing material, and the director may revoke the registration of any such
vehicle."
                                                                            A-2543-18
                                          3
Williams was observed "touching the wheel of the car" and "touching his

pockets." Johnson reached into Williams's car to remove the ignition key and

threw the key into the street to prevent Williams from driving away. Williams

then "blade[d]" away from Johnson so Johnson could not see Williams's "front

anymore." This move caused Johnson to "beg" Williams not to make him shoot

him because Johnson was unable to see what Williams "was reaching for."

      Seconds later, while Reed was holding Islam to prevent him from fleeing

the scene, Islam broke free from the detective's grip and ran in front of

Williams's car. Johnson "cut [Islam] off" and Reed grabbed Islam again before

moving him to the sidewalk. As Reed reached the sidewalk, his gun fell from

its holster and dropped to the ground. Reed retrieved the gun with one hand and

held Islam with the other. Contemporaneously, Williams "rolled" over his front

passenger seat and exited the vehicle. Reed bolted to grab Williams, prompting

Johnson to run toward Islam to prevent him from absconding. Johnson struggled

to detain Islam but ultimately handcuffed him to a railing while Islam attempted

to pull away from the detective.

      As Reed tried to keep Williams in his grasp, Williams "c[a]me out of his

hoodie[,]" and pushed off of Reed. Williams fled down the street and crouched

behind a car in a driveway. Reed cautiously approached him and saw Williams


                                                                          A-2543-18
                                       4
"fiddling . . . down in his crotch area." Reed told Williams to "stop reaching"

and "don't make me shoot you." Williams "hooked around" a nearby home and

headed to the backyard area. Reed caught up to him in time to see Williams

throw a gun in the air and hear it land on the ground. Shortly thereafter, backup

arrived, the gun was recovered, and Williams and Islam were arrested.

      Much of this incident was captured on a cell phone video. Indeed, before

Islam attempted to run and while Williams was still in his car, Bush and another

co-defendant, Rana James 2 walked up to the detectives. The women started

questioning the detectives, and yelling, "why you stopping them?" and "let them

go[.]" Johnson later testified that the women were "in [his] investigation" and

he could see they were "recording [him] with their cell phones." Because one

of the women was "in [his] direct line of fire on the front passenger side " while

he had his gun trained on Williams, Johnson told her to "back . . . up." He

reasoned that if he "had to shoot [Williams, he] didn't want to mistakenly shoot

her." Despite this command, the woman "wasn't listening" and "stayed in

[Johnson's] investigation."




2
  James failed to appear in court, and therefore, was not tried with her co-
defendants.
                                                                            A-2543-18
                                        5
      Johnson again ordered the women to "back up," to "giv[e] them an

opportunity to leave because [they were] in a criminal investigation at this

point[.]" Neither woman heeded his commands. Moreover, when Johnson asked

a bystander to call 9-1-1 as he struggled to gain control of Islam, one of the

women responded, "Hey, yo, don't call . . . nobody." Johnson warned that once

law enforcement arrived, he would be "locking [her] up." Undaunted, the female

responded, "You're not locking me up, I got you on record. What you locking

me up for?" Bush and James stayed on the scene until they were arrested, along

with their co-defendants.

                                    II.

      Williams was charged with second-degree unlawful possession of a

weapon, N.J.S.A. 2C:39-5(b) and third-degree resisting arrest by force, N.J.S.A.

2C:29-2(a)(3)(A). Additionally, he was charged in a separate indictment with

second-degree possession of a firearm by certain persons, N.J.S.A. 2C:39-7(b).

Bush was charged with one count of fourth-degree obstruction, N.J.S.A. 2C:29-

1.

      The State jointly tried Williams, Islam, and Bush. It produced Reed and

Johnson as witnesses and played the footage from the incident that it recovered

from James's cell phone.     The recording lasted roughly five minutes and


                                                                          A-2543-18
                                          6
captured the detectives' interactions with the co-defendants from the time

Johnson had his gun trained on Williams until other members of law

enforcement arrived on the scene to assist the detectives.

      Reed testified that after the detectives pulled over Williams's car, he

conducted a protective pat down of Islam with negative results. Reed stated he

subsequently spotted a silver handgun in the rear pocket of Williams's front

passenger seat and promptly alerted Johnson to the gun's presence while

Williams was still in the car. Reed identified Bush in court as one of the women

who was "yelling at" him after Williams was stopped.

      According to Reed, once Williams exited the car, he could see a "large

bulge in [Williams's] pants," and suspected Williams had "a weapon on him."

Reed testified he only had "one hand to actually hold Khalif Williams" because

he had lost his holster and needed to hold his gun in his other hand. Reed worked

to "keep [Williams] on scene[,]" believing the suspect had a weapon and

anticipating the detectives would "have to make an arrest" after Reed "s[aw] a

gun." Reed stated that after Williams broke free and ran to hide behind a car,

he continued to suspect Williams had a weapon on him, which is why he ordered

Williams to "stop reaching[,]" and "[d]on't make me shoot you please."




                                                                           A-2543-18
                                       7
      When Johnson testified about the motor vehicle stop, he conceded that on

the day of the incident, he did not see the gun spotted by Reed. Nevertheless,

the defense did not object when the State played and paused the cell phone

footage for Johnson and he testified the video showed a bulge in Williams's

pants, "between his groin area and his thigh." Johnson also testified he thought

the bulge was "[t]he handgun" because of "the imprint of it." When Johnson

was shown another frame from the video, he pointed to the still image and stated,

"do you see this imprint right here? That's the gun, I think." He explained that

Williams had "the weapon trapped between [a pair of thermals], the jeans and

his leg." The State again paused the video toward the end of the recording and

Johnson testified the image depicted Reed and Williams walking out of a

driveway, "minus . . . the purple hooded shirt and no bulge." Such testimony

corroborated the State's theory that by this point in the incident, Williams had

disposed of the gun.

      Additionally, while Johnson watched the video, he identified Bush on the

footage, stating she was "the person who just walked across the screen[.]" He

identified her again in another section of the recording, testifying she was

"walking out" onscreen.




                                                                           A-2543-18
                                       8
      At the close of the State's case, each defendant moved for a judgment of

acquittal pursuant to Rule 3:18-1. The judge denied their motions, referencing

the detectives' testimony, as well as the testimony of other witnesses, and the

contents of the cell phone video before finding the evidence at that point in the

trial was "sufficient to warrant a conviction and the jury could conclude beyond

a reasonable doubt that [each defendant was] guilty of the offense[s] charged."

      Regarding Bush's motion specifically, the judge found the evidence

produced against her was "sufficient to warrant a conviction" for obstruction.

He explained that the cell phone video placed her "in the center of a melee

wherein the detectives had weapons drawn and were attempting to effectuate the

arrests of [Williams] and [Islam]." Additionally, the judge noted Bush could

"be seen walking between the person taking the cell phone video and the

grappling officers." He also observed that in Johnson's direct testimony, Bush

was identified "as a person who refused to heed his verbal commands during the

shuffle and attempted arrest."

      After the judge voir dired each defendant and confirmed none wished to

testify, he conducted a charge conference with counsel. Bush's attorney objected

to certain wording contained in the judge's draft instructions, but he did not

object to the instruction pertaining to the obstruction offense. Importantly, when


                                                                            A-2543-18
                                        9
he was asked if he wished to include a reference to the grading of the obstruction

offense, Bush's attorney responded that he did not want the instruction to contain

the "lesser included" disorderly persons charge. The judge accommodated his

request.

      Following deliberations, the jury found Williams guilty of unlawful

possession of a handgun and the certain persons charge, as well as fourth-degree

obstruction, a lesser-included charge of resisting arrest. The jury also found

Bush guilty of fourth-degree obstruction.

      Four days after the jury rendered its verdict, Bush filed a motion to dismiss

the indictment against her, or in the alternative, for a new trial, contending the

verdict was against the weight of the evidence. She also argued that the judge

failed to charge the jury on the lesser-included offense of obstruction and that

she was entitled to relief because the trial lasted longer than the jury was told it

would.

      In a cogent written opinion, the judge denied her application. He found

Bush was "within feet of the officers as they physically struggle[d] to subdue

the co-defendants[,]" that "Detective Johnson beckoned her to move way

because she was in the line of potential fire[,]" and Johnson "testified that she

. . . physically challenged the officers throughout the melee." The judge added


                                                                              A-2543-18
                                        10
that "[t]he testimony and video evidence detailed and captured that the officer's

attention and focus were distracted from the extremely dangerous situation that

he/they were involved in because of Bush's actions interjecting herself into the

co-defendants' arrest(s)."

      Regarding the jury charge on obstruction, the judge recounted that he had

"affirmatively asked defense counsel if he wished to include any lesser included

offenses and the defense affirmatively requested that no lesser-included offense

be charged." Moreover, he found that "[t]he proofs were overpowering and

devastating to the defense[,]" so there was "no reason to believe that the jury

could have acquitted [Bush] on the fourth[-]degree obstruction charge and

returned a guilty verdict on the lesser disorderly persons charge of obstruction."

Lastly, the judge determined that the "jury panels were well advised of the trial

dates" and "[a]ny scheduling issues were resolved with the agreement of

counsel." Therefore, he concluded there was no basis to grant Bush a new trial,

finding "no prejudice accrued to anyone because of the length of the trial."

       On November 9, 2018, Williams appeared before the trial court for

sentencing. The judge analyzed the aggravating and mitigating factors and

found that aggravating factors three (risk of reoffense); six (criminal history);

and nine (need to deter), N.J.S.A. 2C:44-1(a)(3), (6), and (9), as well as


                                                                            A-2543-18
                                       11
mitigating factor eleven (excessive hardship), N.J.S.A. 2C:44-1(b)(11), applied.

The judge sentenced Williams to a seven-year prison term with a forty-two-

month parole ineligibility period for the unlawful possession of a handgun

charge; a seven-year term with a five-year parole ineligibility period on the

certain persons offense; and an eighteen-month term for the obstruction charge.

The judge directed all sentences to run concurrently.

      Bush was sentenced the same day. The judge found that aggravating

factor nine and mitigating factor ten (amenable to probationary treatment),

N.J.S.A. 2C:44-1(b)(10), as well as "other [mitigating] reasons" advanced by

Bush's attorney, applied. He sentenced Bush to a two-year period of probation

and directed her to complete 200 hours of community service.

                                     III.

      On appeal, Williams raises the following arguments:

            POINT I

            THE IMPROPER ADMISSION OF THE LEAD
            DETECTIVE'S LAY OPINION THAT THE CELL-
            PHONE VIDEO SHOWED A "BULGE" IN
            DEFENDANT'S PANTS THAT HE BELIEVED TO
            BE A GUN REQUIRES REVERSAL OF
            DEFENDANT'S CONVICTIONS. (Not Raised
            Below).

            POINT II


                                                                          A-2543-18
                                      12
      THE COURT'S IMPROPER FINDING AND
      WEIGHING OF AGGRAVATING FACTORS, AND
      REJECTION   OF   MITIGATING  FACTORS
      RENDERS      DEFENDANT'S    SENTENCE
      EXCESSIVE.

Bush raises the following contentions for our consideration:

      POINT I

      THE TRIAL COURT ERRED IN DENYING
      DEFENDANT'S MOTION FOR JUDGMENT OF
      ACQUITTAL AND MOTION FOR A NEW TRIAL
      WHERE DEFENDANT'S CONDUCT DID NOT
      VIOLATE N.J.S.A. 2C:29-1.

      POINT II

      DEFENDANT'S CONVICTION FOR FOURTH
      DEGREE OBSTRUCTION SHOULD BE REVERSED
      BECAUSE THE TRIAL COURT OMITTED AN
      ESSENTIAL PORTION OF THE MODEL JURY
      CHARGE CONCERNING THE GRADING OF THE
      OBSTRUCTION OFFENSE AS A FOURTH DEGREE
      OFFENSE.

      POINT III

      DEFENDANT'S CONVICTION SHOULD BE
      VACATED   BECAUSE       AS     APPLIED   IN
      DEFENDANT'S CASE, N.J.S.A. 2C:29-1 IS
      UNCONSTITUTIONALLY         VAGUE       AND
      OVERBROAD. (Not Raised Below).

      POINT IV

      THE TRIAL COURT COMMITTED PLAIN ERROR
      BECAUSE THE CLAIMS AGAINST DEFENDANT

                                                               A-2543-18
                               13
             SHOULD HAVE BEEN SEVERED FROM THE
             CHARGES AGAINST THE CO-DEFENDANTS
             BECAUSE THE TESTIMONY PRESENTED BY THE
             STATE     AGAINST   THE CO-DEFENDANTS
             CONCERNING THEIR ALLEGED WEAPON
             POSSESSION AND POTENTIAL NARCOTICS
             ACTIVITY WAS HIGHLY PREJUDICIAL TO
             DEFENDANT,     WITH   WHOM   THE   CO-
             DEFENDANTS HAD NO INVOLVEMENT. (Not
             Raised Below).

We find these arguments unavailing.

      Regarding Williams's Point I, we note that his trial attorney did not object

to that portion of Johnson's lay opinion testimony when the detective stated that

certain cell phone footage and images showed a bulge in Williams's pants and

that he believed the bulge was a gun. Therefore, we review the admission of

this testimony for plain error. R. 2:10-2.

      The admission of lay opinion testimony is governed by N.J.R.E. 701.3

"The first prong of N.J.R.E. 701 requires the witness's opinion testimony to be

based on the witness's 'perception,' which rests on the acquisition of knowledge

through use of one's sense of touch, taste, sight, smell or hearing." State v.

Singh, 245 N.J. 1, 14 (2021) (quoting State v. McLean, 205 N.J. 438, 457


3
  This Rule provides that: "If a witness is not testifying as an expert, the witness'
testimony in the form of opinions or inferences may be admitted if it: (a) is
rationally based on the witness' perception; and (b) will assist in understanding
the witness' testimony or determining a fact in issue." N.J.R.E. 701.
                                                                              A-2543-18
                                        14
(2011)). "The second requirement of N.J.R.E. 701 is that lay-witness opinion

testimony be 'limited to testimony that will assist the trier of fact either by

helping to explain the witness's testimony or by shedding light on the

determination of a disputed factual issue.'" Id. at 15 (quoting McLean, 205 N.J.

at 458). Regarding testimony by law enforcement, the Singh Court confirmed

"'[f]act testimony has always consisted of a description of what the officer did

and saw,'" and "'an officer is permitted to set forth what he or she perceived

through one or more of the senses.'" Ibid. (quoting McLean, 205 N.J. at 460).

      Here, Johnson acknowledged at trial that he did not see a gun, nor did he

witness Williams retrieve a gun during the incident. Johnson also conceded

under cross-examination that he simply assumed "the crease in [Williams's]

pants [was] 'the gun,'" as he described the contents of the cell phone video

presented by the State. Accordingly, we are satisfied it was error to allow this

lay opinion testimony because it was not based on Johnson's perception of events

at the time of the incident.

      Nonetheless, because: Reed testified that he witnessed Williams exit the

car and saw a "large bulge in [Williams's] pants" at that time; Reed stated that

when he pursued Williams, he believed Williams had "a weapon on him"; Reed

witnessed Williams dispose of the gun by throwing it in the air behind a home ;


                                                                          A-2543-18
                                      15
and the jury was able to watch the cell phone footage to independently evaluate

the contents of the recording, we are not persuaded this limited portion of

Johnson's lay opinion testimony was so prejudicial as to meet the plain error

standard. In short, we cannot conclude it was "clearly capable of producing an

unjust result." R. 2:10-2.

      In his argument under Point II, Williams argues he received an excessive

sentence. He contends that he received a harsher sentence than warranted, in

part, because the judge "improperly considered arrests that did not lead to

convictions in finding aggravating factors [three] and [nine,]" and because the

judge allowed his perception of society's problem with gun violence to influence

his sentencing decision. These arguments are unconvincing.

      We review a judge's sentencing decision under an abuse of discretion

standard. State v. Fuentes, 217 N.J. 57, 70 (2014). As directed by the Court,

we must determine whether:

            (1) the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) the "application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [Ibid. (quoting State v. Roth, 95 N.J. 334, 364-65
            (1984)).]

                                                                          A-2543-18
                                      16
We also recognize "[a]ppellate review of the length of a sentence is limited[,]"

State v. Miller, 205 N.J. 109, 127 (2011), and we are to affirm a sentence, even

if we would have imposed a different one, so long as the sentencing judge

"properly identifies and balances aggravating and mitigating factors that ar e

supported by competent credible evidence in the record[,]" State v. Natale, 184

N.J. 458, 489 (2005) (quoting State v. O'Donnell, 117 N.J. 210, 215 (1989)).

      Here, we discern no abuse of discretion in the judge's sentencing decision.

Rather, his findings regarding the applicable aggravating and mitigating factors

are amply supported by the evidence. Further, when reviewing the record of

Williams's sentencing as a whole, we are satisfied the judge's brief mention of

Williams's four prior arrests and his limited discussion about the impact of gun

violence on society did not unduly sway his sentencing decision.

      In fact, the record reflects the judge reviewed Williams's presentence

report, his attorney's sentencing memorandum, and letters submitted from

Williams's family and friends.    The judge also considered Williams's prior

criminal history, which included a second-degree robbery. The judge noted that

Williams twice violated parole after serving time for the robbery conviction.

Moreover, when discussing Williams's instant offenses, the judge stated, "[t]he

video didn't lie. It showed a dangerous situation that escalated, where someone

                                                                           A-2543-18
                                      17
very easily could have been killed." Further, the judge determined Williams and

Islam engaged in a "wrestling match" with the detectives and that the

circumstances leading to his arrest "threaten[ed] serious harm." The judge stated

Williams's actions "put lives in danger, including [his] own."

      Because Williams's prior conviction for robbery involved a firearm, much

like Williams's instant offenses, the judge also found "there [was] no evidence

that existed to detract from the reasonable likelihood that [Williams] would

offend again if not appropriately sanctioned in this case." After weighing the

applicable aggravating and mitigating factors, the judge concluded "a sentence

in the middle to lower end of the range is appropriate." Therefore, the judge

rejected the State's request that he impose consecutive sentences, opting for

concurrent sentences instead, and imposed sentences within the appropriate

range. Given our standard of review, and satisfied that Williams's sentence does

not "shock the judicial conscience," we see no reason to disturb the judge's

sentencing decision. Fuentes, 217 N.J. at 70

      Turning to Bush's arguments, she contends in her Point I that because her

conduct during the motor vehicle stop did not rise to the level of obstruction ,

she was entitled to a judgment of acquittal or, alternatively, a new trial. We

disagree.


                                                                           A-2543-18
                                      18
      We review a denial of a motion for a judgment of acquittal de novo. State

v. Williams, 218 N.J. 576, 593-94 (2014); State v. Brown, 463 N.J. Super. 33,

47 (App. Div. 2020). The motion pursuant to Rule 3:18-1 will be denied "if

'viewing [only] the State's evidence in its entirety, be that evidence direct or

circumstantial,' and giving the State the benefit of all reasonable inferences, 'a

reasonable jury could find guilt . . . beyond a reasonable doubt.'" State v. Sugar,

240 N.J. Super. 148, 152 (App. Div. 1990) (quoting State v. Reyes, 50 N.J. 454,

458-59 (1967)).

      "[A] motion for a new trial is addressed to the sound discretion of the trial

judge, and the exercise of that discretion will not be interfered with on appeal

unless a clear abuse has been shown." State v. Russo, 333 N.J. Super. 119, 137

(App. Div. 2000). Under Rule 3:20-1:

            The trial judge on defendant's motion may grant the
            defendant a new trial if required in the interest of justice
            . . . . The trial judge shall not, however, set aside the
            verdict of the jury as against the weight of the evidence
            unless, having given due regard to the opportunity of
            the jury to pass upon the credibility of the witnesses, it
            clearly and convincingly appears that there was a
            manifest denial of justice under the law.

      "In considering whether a jury verdict was against the weight of the

evidence, our task is to decide whether 'it clearly appears that there was a

miscarriage of justice under the law.'" State v. Smith, 262 N.J. Super. 487, 512

                                                                             A-2543-18
                                        19
(App. Div. 1993) (quoting R. 2:10-1). "We must sift through the evidence 'to

determine whether any trier of fact could rationally have found beyond a

reasonable doubt that the essential elements of the crime were present.'" Ibid.

(quoting State v. Carter, 91 N.J. 86, 96 (1982)). However, "an appellate court

may not overturn the verdict 'merely because it might have found otherwise upon

the same evidence.'" Ibid. (quoting State v. Johnson, 203 N.J. Super. 127, 134

(App. Div. 1985)). "Appellate intervention is warranted only to correct an

'injustice resulting from a plain and obvious failure of the jury to perform its

function.'" Ibid. (quoting Johnson, 203 N.J. Super. at 134).

      As discussed, the jury found Bush guilty of fourth-degree obstruction.

Pursuant to N.J.S.A. 2C:29-1(a):

            A person commits an offense if he [or she]
            purposely obstructs, impairs       or  perverts     the
            administration of law or other governmental function or
            prevents or attempts to prevent a public servant from
            lawfully performing an official function by means of
            flight, intimidation, force, violence, or physical
            interference or obstacle, or by means of any
            independently unlawful act.

Obstruction is a "crime of the fourth degree if the actor obstructs the detection

or investigation of a crime or the prosecution of a person for a crime, otherwise

it is a disorderly persons offense." N.J.S.A. 2C:29-1(b).



                                                                           A-2543-18
                                      20
      Here, the testimony of the detectives and the cell phone video of the

incident amply supported the jury's finding that Bush physically interfered with

the detectives' investigation as they struggled to gain control of Williams and

Islam. Accordingly, the judge aptly noted Bush placed herself "in the center of

a melee wherein the detectives had weapons drawn and were attempting to

effectuate the arrests of [Williams] and [Islam]."        The evidence also was

uncontroverted that Johnson directed Bush and James to "back up," to "giv[e]

them an opportunity to leave because [they were] in a criminal investigation at

this point," yet neither woman heeded his commands.                   Under these

circumstances, we are satisfied the judge properly denied Bush's motions for

acquittal and a new trial.

      Regarding Point II, Bush contends her conviction should be reversed

because the instructions the judge provided to the jury on the obstruction charge

were incomplete. We are not persuaded.

      It is well established that a related lesser offense must be charged to a

criminal jury, even if it is not specifically requested by trial counsel, where that

lesser offense is "clearly indicate[d]" by the proofs. State v. Jenkins, 178 N.J.

347, 361 (2004). Although a trial court does not have the duty to "scour the

statutes to determine if there are some uncharged offenses of which the


                                                                              A-2543-18
                                        21
defendant may be guilty[,]" see State v. Brent, 137 N.J. 107, 118 (1994) (quoting

State v. Sloane, 111 N.J. 293, 302 (1988)), the court is obligated to charge the

jury, sua sponte, with a lesser crime "when the facts adduced at trial clearly

indicate that a jury could convict on the lesser while acquitting on the greater

offense[,]" Jenkins, 178 N.J. at 361; see also State v. Thomas, 187 N.J. 119,

136 (2006).

      On the other hand, "[t]he court shall not charge the jury with respect to an

included offense unless there is a rational basis for a verdict convicting the

defendant of the included offense."      N.J.S.A. 2C:1-8(e); see also State v.

Cassady, 198 N.J. 165, 177 (2009).

      Here, Bush's attorney did not request that the lesser-included disorderly

persons offense of obstruction be included in the jury charge. Instead, he

specifically asked the judge not to include it. Therefore, the State contends

Bush's argument is barred by the invited-error doctrine.

      "Trial errors which [are] induced, encouraged or acquiesced in or

consented to by defense counsel ordinarily are not a basis for reversal on

appeal." State v. Santamaria, 236 N.J. 390, 409 (2019) (quoting State v. Harper,

128 N.J. Super. 270, 277 (App. Div. 1974)). But in a criminal case, "[s]ome




                                                                            A-2543-18
                                      22
measure of reliance by the court is necessary for the invited-error doctrine to

come into play." Jenkins, 178 N.J. at 359.

      Governed by these principles, we are convinced that even if Bush's

argument is not barred by the invited-error doctrine, the judge did not err in

denying Bush's motion for a new trial based on the wording of the obstruction

charge, and finding

            there [was] no reasonable basis to have charged the
            offense [of obstruction] as a disorderly persons offense
            as the proofs did not warrant this. The evidence of
            Bush's physical interference with an arrest was
            overwhelming[,] given the testimony of the officers and
            the video of the incident.            The proofs were
            overpowering and devastating to the defense. You
            could see and hear Bush's actions, words, and conduct.
            You could see the officers being obstructed and
            impaired in their efforts to detain and arrest Bush's co-
            defendants while firearms were drawn by officers and
            possessed by co-defendant Khalif Williams. Frankly,
            this court remains astonished that no one was shot given
            Bush's conduct that without a doubt escalated and
            intensified the shocking incident. . . . . This court finds
            that there is no reason to believe that the jury could
            have acquitted the defendant on the fourth[-]degree
            obstruction charge and returned a guilty verdict on the
            lesser disorderly persons charge of obstruction.

The judge's findings are amply supported on this record. Accordingly, his legal

conclusions about the obstruction charge provided to the jury are unassailable.




                                                                          A-2543-18
                                       23
      Regarding Bush's contention under Point III, she newly argues that her

conviction should be vacated because N.J.S.A. 2C:29-1 is "unconstitutionally

vague and overbroad." Again, we disagree.

      We begin with the premise that "statutes are presumed constitutional[.]"

Whirlpool Props., Inc. v. Dir., Div. of Tax'n, 208 N.J. 141, 175 (2011). Indeed,

we hesitate to find a constitutional infirmity absent a clear expression of the law

from the United States Supreme Court, particularly where it would disturb

settled law. Id. at 176. Instead of striking down a law on constitutional grounds,

we endeavor to narrowly construe it to eliminate "doubts about its constitutional

validity" so long as the law is "'reasonably susceptible' to an interpretation that

will render it constitutional." State v. Carter, 247 N.J. 488, 518-19 (2021)

(quoting State v. Burkert, 231 N.J. 257, 277 (2017)). Whether a statute is

unconstitutional is "an issue of law subject to de novo review." State v. Drake,

444 N.J. Super. 265, 271 (App. Div. 2016) (citing State v. Pomianek, 221 N.J.

66, 80 (2015)).

      Vagueness "is essentially a procedural due process concept grounded in

notions of fair play." State v. Saavedra, 222 N.J. 39, 68 (2015) (quoting State

v. Lee, 96 N.J. 156, 165 (1984)). Criminal statutes that are impermissibly vague

are unconstitutional.    State     v.   Afanador,      134    N.J.    162,     170


                                                                             A-2543-18
                                        24
(1993) (quoting Town Tobacconist v. Kimmelman, 94 N.J. 85, 118 (1993)). "A

law is void as a matter of due process if it is so vague that persons 'of common

intelligence must necessarily guess at its meaning and differ as to its

application.'" Town Tobacconist, 94 N.J. at 118 (quoting Connally v. Gen.

Constr. Co., 269 U.S. 385, 391 (1926)). Further, a statute is overbroad "if in its

reach it prohibits constitutionally protected conduct."      Grayned v. City of

Rockford, 408 U.S. 104, 114 (1972). Stated differently, if a statute suffers from

overbreadth, it implicates substantive due process concerns about "excessive

governmental intrusion into protected areas." In re Hinds, 90 N.J. 604, 618

(1982).

      Recently, in State v. Fede, 237 N.J. 138, 148-49 (2019), our Supreme

Court discussed N.J.S.A. 2C:29-1(a), noting:

            The statute is unambiguous. It defines the explicit
            means by which one may be criminally liable for
            obstruction and requires affirmative interference. The
            statute's second sentence informs interpretation of the
            statute's meaning overall, namely, that the obstruction
            statute in its entirety requires as a necessary element an
            act of affirmative interference. Otherwise, the outer
            contours of the statute would be difficult to limit. For
            example, a defendant could be convicted of obstruction
            for sitting on his couch and declining to respond to [a]
            police officer's knock.

      The Court further stated:


                                                                            A-2543-18
                                       25
            The statute qualifies what conduct is prohibited —
            including obstruction of the administration of law —
            by reference to how the activity is carried out —
            including by means of "physical interference or
            obstacle." By the plain and ordinary meaning of the
            terms of the statute, criminal liability for obstruction
            stems only from certain modes of behavior.

            [Id. at 148.]

Mindful of our standard of review, as well as the Court's recent comments about

N.J.S.A. 2C:29-1(a) and our own reading of the statute, we are satisfied the

statute's terms are plain enough and sufficiently limited in scope so as to pass

constitutional muster. Stated differently, we decline to conclude the obstruction

statute suffers from vagueness or overbreadth.

      Finally, Bush raises the novel argument that her case should have been

severed from that of her co-defendants because the testimony presented by the

State against Williams and Islam was "highly prejudicial." We disagree.

      Our court rules provide that "[t]wo or more offenses may be charged in

the same indictment or accusation in a separate count for each offense if the

offenses charged are of the same or a similar character or are based on the same

act or transaction or on [two] or more acts or transactions connected together[.]"

R. 3:7-6. However, the court may "order an election or separate trials of counts,

grant a severance of defendants, or direct other appropriate relief" where "it


                                                                            A-2543-18
                                       26
appears that a defendant . . . is prejudiced by a permissible or mandatory joinder

of offenses . . . in an indictment[.]" R. 3:15-2(b).

      A mere claim of prejudice is insufficient to support a motion to sever.

State v. Moore, 113 N.J. 239, 274 (1988). A defendant is not entitled to

severance simply because he or she believes a separate trial "would offer . . . a

better chance of acquittal." State v. Johnson, 274 N.J. Super. 137, 151 (App.

Div. 1994) (quoting State v. Morales, 138 N.J. Super. 225, 231 (App. Div.

1975)).

      "Central to the inquiry is 'whether, assuming the charges were tried

separately, evidence of the offenses sought to be severed would be admissible

under [N.J.R.E. 404(b)] in the trial of the remaining charges.'"           State v.

Chenique-Puey, 145 N.J. 334, 341 (1996) (alteration in original) (quoting State

v. Pitts, 116 N.J. 580, 601-02 (1989)). Where the evidence would be admissible

in separate trials, joinder is permissible "because 'a defendant will not suffer any

more prejudice in a joint trial than he [or she] would in separate

trials.'" Ibid. (quoting State v. Coruzzi, 189 N.J. Super. 273, 299 (App. Div.

1983)).

      Here, Bush did not file any pre-trial motion seeking severance. Moreover,

on appeal, she fails to assert any cogent reason why severance sua sponte was


                                                                              A-2543-18
                                        27
either appropriate or required. Further, it is uncontroverted that Bush's actions

were connected to the acts of her co-defendants so that a joint trial was

"'preferable' because it serve[d] judicial economy . . . and allow[ed] for a 'more

accurate assessment of relative culpability.'" State v. Weaver, 219 N.J. 131, 148

(2014) (quoting State v. Brown, 118 N.J. 595, 605 (1990)).      Accordingly, we

cannot conclude the judge committed plain error in failing to sua sponte order

that Bush's charge be severed from that of her co-defendants. R. 2:10-2.

      In sum, we affirm the convictions of Williams and Bush, and affirm

Williams's sentence.

      Affirmed.




                                                                            A-2543-18
                                       28